tax exempt and government entities piston uic department of the treasury washington d c nu v dec jt cp ck-t legend taxpayer a taxpayer b date i date date date company m plan x plan y dear this is in response to the your authorized representative as supplemented by correspondence dated in which you request a letter_ruling under sec_401 of the internal_revenue_code the following facts and representations support your ruling_request letter submitted on your behalf by taxpayer a whose date of birth was date died on date having attained his required_beginning_date as that term is defined in code sec_401 at the time of his death taxpayer a was a participant in plan x and plan y plans x and y are sponsored by company m taxpayer a was receiving distributions from plans x and y on the basis of his recalculated single life expectancy additionally during his lifetime section a il of plans x and y provides in relevant part that after distribution of a plan participant’s account balance has commenced to the participant during his lifetime if the participant dies before all installments have been paid the remaining installments shall be paid to his or her beneficiary page section b of plans x and y provides in relevant part that a plan participant may elect to have the amount of minimum required distributions be determined based on the joint life expectancy of the participant and his or her beneficiary neither plan x nor plan y has been amended to add either the model amendment found in announcement lr b date or the model amendment found in announcement 2001_32_irb_123 date on date which was prior to his required_beginning_date taxpayer a named his son taxpayer b as the beneficiary of his interests in plans x and y taxpayer b’s date of birth was date taxpayer a did not change the beneficiary of his interests in plans x and y prior to his death taxpayer b proposes to receive a code sec_401 minimum_required_distribution with respect to calendar_year no later than date based on his remaining life expectancy based on the above facts and representations you through your authorized representative request the following letter_ruling that taxpayer b may receive a code sec_401 minimum_required_distribution with respect to calendar_year no later than date based on his remaining single life expectancy although taxpayer a received distributions during his lifetime based on his single recalculated life expectancy with respect to your ruling_request code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- gi will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age ' page code sec_401 d provides that where distributions have begun over life expectancy cies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_401 -1 of the proposed income_tax regulations question and answer d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s required_beginning_date sec_401 -1 of the proposed_regulations q a f-1 a provides that where an employee’s benefit is in the form of an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee’s benefit by the applicable life expectancy sec_1_401_a_9_-1 of the proposed_regulations q a f-1 d provides that the term applicable life expectancy means the life expectancy or the joint and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated sec_1_401_a_9_-1 of the proposed_regulations q a e-6 provides in general that the life expectancy of a designated_beneficiary may be recalculated if the designated_beneficiary is the plan participant’s spouse sec_1_401_a_9_-1 of the proposed_regulations q a f-3a provides generally that with respect to individual_account_plans from which distributions have commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401gi rule if said distributions are made in accordance with q a f-1 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provides in pertinent part that the life expectancy of a non-spouse beneficiary may not be recalculated q a page e-8 also provides in pertinent part that if the life expectancy of either a plan participant or his benefictary is being recalculated the recalculated life expectancy is reduced to at the end of the calendar_year following the calendar_year of the plan participant’s or beneficiary’s death in this case taxpayer a prior to his code sec_401 required_beginning_date named his son taxpayer b as the beneficiary of his interest in plans x and y as noted above taxpayer a did not change his beneficiary designations prior to his death with respect to your ruling_request the issue presented is whether post death distributions from taxpayer a’s accounts in plans x and y may be made over taxpayer b’s life expectancy although distributions from said plan accounts during taxpayer a’s life were made over taxpayer a’s recalculated single life expectancy and not over taxpayer a’s and taxpayer b’s joint life expectancy without violating the at least as rapidly rule_of code sec_401 as described in sec_1_401_a_9_-1 of the proposed_regulations q a f-3a in this case as noted above taxpayer a timely designated taxpayer b as his beneficiary for purposes of code sec_401 thus taxpayer a could have received distributions from his interests in plans x and y over his and taxpayer b’s joint life expectancy subject_to the minimum distribution incidental benefit requirement such distributions would have complied with the minimum_required_distribution rules instead taxpayer a chose to receive distributions over his recalculated single life expectancy in effect taxpayer a received distributions in amounts greater than the required minimums or in other words chose to accelerate receipt of lifetime distributions taxpayer a’s election to accelerate distributions does not affect the determination above that taxpayer a’s timely designating taxpayer b as his beneficiary resulted in code sec_401 required distributions being those computed using taxpayer a’s and taxpayer b’s joint and survivor life expectancy thus although taxpayer b’s life expectancy was not used in computing lifetime distributions to taxpayer a it may be used to determine post-death required distributions to taxpayer a’s beneficiary consequently the at least as rapidly rule will not be violated if post-death distributions are calculated using the life expectancy of taxpayer a’s designated_beneficiary taxpayer b since taxpayer a could have used taxpayer b’s life expectancy to determine the amount of his required lifetime distributions in this case as noted above taxpayer a’s life expectancy was being recalculated thus as of the end of the calendar_year following the calendar_year of his death taxpayer a’s life expectancy will be reduced to therefore required distributions to page taxpayer b for calendar_year will be those computed using the life expectancy of taxpayer b taxpayer a’s designated_beneficiary thus with respect to your ruling_request the service concludes as follows that taxpayer b may receive a code sec_401 minimum_required_distribution with respect to calendar_year no later than date based on his remaining single life expectancy although taxpayer a received distributions during his lifetime based on his single recalculated life expectancy this letter_ruling by its terms applies solely to required distributions to taxpayer b with respect to calendar_year as such it does not address any issues that may arise with respect to calendar years beginning with calendar_year under the new proposed_regulations published in the internal_revenue_bulletin pincite lr b date this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling letter was prepared by may be reached at of this group who pursuant to a power_of_attorney on file in this office a copy of this letter tuling is being sent to your authorized representative sincerely yours wa den wel fz ty frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 reenter rere ri me cee -- h nienmmm e cratipet pce pt
